Appeal Dismissed and Memorandum Opinion filed September 9, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00088-CV

                     JOE ALFRED IZEN, JR., Appellant

                                        V.
   ANGELA MENDOZA, GEORGE MENDOZA, AND BRUCE NOLTE,
                       Appellees

              On Appeal from County Civil Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 1141892

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed January 18, 2021. The
same order is before this court in Appeal Number 14-21-00089-CV.

      On June 22, 2021, notification was transmitted to the parties of this court’s
intention to dismiss this appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before July 5,
2021. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that
this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                           2